Mr. Justice Dávila,
with whom Mr. Justice Rigau and Mr. Justice Ramírez Bages join, dissenting.
Plaintiff and other members of the Police in a similar situation took an examination for promotion to the rank *674of Second Lieutenant offered by the Superintendent of Police. Those who passed the examination were included in a “List of Eligibles”. The list was prepared according to the rating obtained. Some of the persons included in the list were credited with five per cent of the general rating computation because of their status as veterans, applying to that end § 2 of Act No. 469 of May 15, 1947 (29 L.P.R.A. § 762). The result of this was that persons such as plaintiff who were nonveterans1 were affected in their opportunity for promotion, since some of the persons who received this additional rating were placed in a superior position in the order of the list.
Plaintiff challenged in the courts the legality of the action of the Superintendent of Police in granting this additional rating to those persons who already had received same on prior occasions. He prayed the court to order “defendant to revise the List of Eligibles for promotion to the rank of Second Lieutenant in order to eliminate the five points (sic) which have been credited to some persons in violation of the law, or discriminating against plaintiff and the persons placed in a similar situation.”
The court ruled in his favor. It determined that the additional rating established by law in favor of veterans may be granted once only, in their initial examination for entrance or promotion. It ordered the Superintendent of Police to revise the list of eligibles, eliminating the additional *675rating granted to those veterans who had received this benefit on more than one occasion.
The issue hinges on the interpretation to be placed on § 2 of Act No. 469 of May 15, 1947, known as the Puerto Rican Veteran’s Bill of Rights. It provides as follows:
“For the purposes of qualifying for any position or office in the Commonwealth service, the proper authority shall credit any veteran who may be a candidate for the said position or office, in the examinations held for the purpose and in which the said veteran may participate, with five (5) per cent of the general rating thereof.”
This is one of the different benefits and preferences which the lawmaker deemed reasonable to grant to Puerto Rican veterans with a view to compensate in some measure those who as a result of war conditions were separated from the community where their life was organized. To facilitate the reinstatement of the veteran in his former community, in a new employment. To make more feasible his return to civilian life. To that effect, he stated in the Declaration of Policy of Act No. 469 of 1947, that: “In. recognition of the valuable services rendered the country and the cause of democracy in the world by the Puerto Rican veterans during the First and Second World Wars, the following bill of rights of the Puerto Rican veteran is hereby established. There are herein fixed certain facilities, rights, benefits, and preferences in favor of the veterans of Puerto Rico, all of them absolutely necessary to accelerate the process of their incorporation to civilian life, improve their academic training and their • technico-vocational skill, and provide the means to ensure their economic and social welfare.”
In order to improve their academic training and technico-vocational skill, the Act provided for the expansion of the vocational schools system (§ 9), adult education program (§ 10), and granted the right to free tuition in the University and preference as regards assistance, scholarships, *676and other benefits granted the students of the University (§ ID.
In order to ensure his economic and social welfare, he granted certain privileges in the application of the Income Tax Act and the Property Tax Act. As to the first, there was granted a special deduction of $500, in addition to other deductions provided by law, during 10 years (29 L.P.R.A. § 766). As to the second, there was granted an exemption of $10,000 over the assessed valuation of the property, also during a period of 10 years.
In its ruling the trial court said:
“. . . In this case the Act should be construed in such a way that, as stated in the Declaration of Policy, the veterans may have the right to preference to accelerate the process of their incorporation in civilian life, but not to establish permanent discrimination in favor of a group of citizens over any others. The iniquity of that interpretation becomes more evident if it is considered that a privilege is granted to a veteran over a person who had no opportunity to serve his country as he did, for the reason that he was not old enough when the war broke out which caused the veteran to leave for the war front. The sensible interpretation of the law is to the effect that the veteran shall be entitled to five points2 (sic) in an entrance or promotional examination, in order to help him incorporate himself in civilian life in his first opportunity to participate in a competition for employment.”
This interpretation seems reasonable. It is in consonance with the legislative intent to make these measures temporary in character, as this intention appears from other provisions of the Act. The property-tax and income-tax privileges were limited to 10 years. The benefits for improving their academic training and technico-vocational skill are by themselves temporary. It is logical that the benefit of additional rating in the examinations be limited to the initial *677examination in which he participates in order to help him incorporate himself in civilian life. Because I believe so, I cannot concur in the opinion of the Court.

 The Act defines veteran as “any person native or resident of Puerto Rico who has belonged to the Armed Forces of the United States of America during the First World War, during the Second World War, or during the Korea War, whether male or female, and who has been in active service for a period of not less than three months and has been honorably discharged upon termination of said service. If said person has died in line of duty as member of said Armed Forces during the periods of the wars aforementioned, there shall be considered as veterans, for all purposes, the surviving spouse as long as he or she does not remarry, and, in default thereof, the children while they are under age.” (29 L.P.R.A. § 774, Supp. 1964.)


 What the law grants is “five (5) per cent of the general rating thereof.”